[ING STATIONERY] May 2, 2011 United States Securities and Exchange Commission treet N.E., Room 1580 Washington, DC 20549 Re: File Nos. 033-34370, 811-02512 Prospectus Name: ING Marathon Plus Dear Commissioners: Please be advised that in lieu of filing a copy of the supplement dated April 29, 2011 for the ING Marathon Plus Prospectus under Rule 497(c) of the Securities Act of 1933 (the “1933 Act”) for certain group or individual deferred variable annuity contracts, we hereby certify the following pursuant to Rule 497(j) of the 1933 Act: (1 ) The form of the supplement to the Prospectus that would have been filed under Rule 497(c) of the 1933 Act would not have differed from that contained in the most recent registration statement filed on April 28, 2011; and (2 ) The text of the most recent registration statement or amendment has been filed electronically. Please do not hesitate to contact me should you have any questions or comments. Sincerely, /s/ Nicholas Morinigo Nicholas Morinigo Counsel 1475 Dunwoody Drive West Chester, PA 19380-1478 Tel: 610-425-3447 Fax: 610-425-3520
